DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of an electrochemical cell comprising a container comprising steel; an anode comprising zinc; a cathode comprising an active material comprising MnO2 and comprises a metal ion adsorbed on its surface not comprising a metal additive and an electrolyte solution comprising a metal additive comprising a metal salt comprising a sulfate salt comprising a metal ion comprising Ce, specifically a metal salt additive comprising Ce(SO3)2 and therefore not comprising a metal additive comprising a metal oxide in the reply filed on 7-11-2022 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-11-2022.  
Claim Rejections - 35 USC § 112
Claims 1-7, 10-11 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the metal additive comprising a metal salt comprising a metal ion comprising a sulfate salt, a carbonate salt, a chlorate salt, a hydroxide salt, a cyanide salt, cyanate salt, a thiocyanate salt, a nitrate salt, a phosphate salt or a dichromate salt or a metal oxide comprising a metal ion, does not reasonably provide enablement for any metal additive comprising any metal ion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-3, 7-11 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the metal ion selected from the group consisting of alkaline earth metal ions, transition metal ions, lanthanide metal ions and boron group metal ions, does not reasonably provide enablement for any metal ion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            Claim 1 is rejected because it is unclear if the metal ion absorbed on the surface of the cathode has to be the same or is different than the metal additive comprising a metal ion.           Claim 3 should claim “were in the cathode comprises an active material comprising magnesium dioxide.”           Claim 8 is rejected because “a sulfate salt” is cited twice.           Claim 9 is rejected because the claim should be dependent on claim 8 wherein the claim should cite “wherein the metal salt additive is the sulfate salt”.          Claim 10 is rejected because the claim should be dependent on claim 8 wherein the claim should cite “wherein the metal salt additive comprises…”.           Claim 17 is rejected because it is unclear what is meant by the phrase “wherein the electrolyte solution is saturated with the metal additive”.           Claim 17 is rejected because there is no antecedent basis for the phrase “wherein the alkaline electrolyte solution”.          Claim 18 is rejected because the claim should cite “wherein when the metal additive is a concentration of 0.0001-1M when present in the electrolyte solution”.          Claim 19 is rejected because the claim should cite “wherein the anode comprises an active material comprising zinc”.          Claim 20 is rejected because there are no steps of forming an electrochemical cell. The only step claimed comprises the step of adding a metal additive comprising a metal ion to the electrolyte solution.  The method claim refers to “mixing”of the metal additive to the electrolyte without further process steps or particulars. If this claim is amended to add more further steps, then a restriction would be needed. Therefore, this claim should be withdrawn and or canceled.          Claim 20 is rejected because there is no antecedent basis for the phrase “with the electrolyte”.  This makes the claim vague and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schimek et al. (US 2018/0233743).            Schimek et al. teaches in {figure 1 and [0010, 0048, and 0071-0075, 0077-0078, 0084 and 0090- 0091]}, an electrochemical cell comprising a container (10) with a 1st electrode (18) [anode] comprising zinc; a liquid alkaline electrolyte such as NaOH or KOH and the 2nd electrode (12) [cathode] comprising magnesium dioxide and additive such as barium sulfate or titanium dioxide. Schimek et al. teaches in [0091], that the additive BaSO4 is present in an amount of 1-2 wt% based on the total weight of the cathode material.  Other additives can include titanium dioxide, barium acetate or binders. [Thus teaching a container; cathode comprising an active material comprising magnesium oxide and a metal additive comprising barium sulfate; an anode comprising zinc and an alkaline electrolyte solution].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727